DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/21 has been entered.
Claims 1-20, 23, 30-34 and 44-48 are cancelled. Claim 49 is added. Claims 21-22, 24-29, 35-43 and 49 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-22, 24-25, 27-29, 35-43 and 49, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cattrone, et al. (US 2007/0177824, herein Cattrone) in view of Su, et al. (US 2011/0142278, herein Su).1	Regarding claims 21, 35 and 41, Cattrone teaches a system and indicia reader, comprising: 	an indicia reading terminal comprising an image sensor (paragraph 0024: scanner 13 serves as an image sensor); 	wherein the system is operative to: 	capture at least a portion of a document in a frame of an image; process the captured frame of image data, based on a configuration of a barcode, to distinguish the barcode from other portions of the document, wherein the barcode comprises encoded content related to at least a structure of the document, the structure identifying a document location of one or more fields (paragraph 0026); and 	process one or more fields in the frame of image data based in part on a computed transform from the document location of one or more fields to an image location of the one or more fields (paragraph 0027).	Cattrone does not explicitly teach the barcode further including one or more reference points;	identifying the one or more reference points and their respective positions within the barcode; and	attempt to decode the identified barcode as a part of a pre-processing stage of an image analysis to be performed on at least the portion of the document in the frame of image data, to obtain content related to at least the structure of the document.	Su teaches the barcode further including one or more reference points;	identifying the one or more reference points and their respective positions within the barcode (paragraph 0022: QR code decoding necessarily does this); and	attempt to decode the identified barcode as a part of a pre-processing stage of an image analysis to be performed on at least the portion of the document in the frame of image data, to obtain content related to at least the structure of the document (paragraph 0022: step 204).	It would have been obvious to one having ordinary skill in the art at the time of invention to combine the teachings of Cattrone and Su, because adding the reference point identification and pre-processing Su furthers Cattrone’s aim of reliable document management (paragraph 0004 of Cattrone).	Regarding claims 22, 36 and 42, Su further teaches the system is operative to process raw or relatively low resolution captured image when processing the frame of image data (paragraph 0022).	Regarding claims 24, 37 and 43, Su further teaches the system is operative to determine the configuration of the barcode based on at least one of a size, a shape, and a color of the barcode (paragraph 0022).	Regarding claims 25 and 38, Su further teaches the system is operative to determine the configuration of the barcode based on at least one of a printing material of the barcode and a factor of the barcode (paragraph 0022).	Regarding claim 27, Cattrone further teaches the system is operative to determine the configuration of the barcode based on a barcode indicator of the barcode (paragraph 0026).	Regarding claims 28, 39 and 42, Cattrone further teaches the system is operative to determine the configuration of the barcode based on a pre-assigned geometric pattern of the barcode (paragraph 0022).	Regarding claims 29 and 45, Su further teaches the system is operative to: 	identify a coordinate system of an image plane from information stored in the barcode; and identify a corner of the barcode, wherein the coordinate system is established relative to the identified corner (paragraph 0022: QR code decoding necessarily does this).	Regarding claim 49, Su further teaches the system is operative to form an image grid over the frame of image data, wherein the image grid comprises one or more points and at least one point is established over at least one corner of the barcode (paragraph 0022: QR code decoding necessarily does this).
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 21-22, 24-25, 27-29, 35-43 and 49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. New references Cattrone and Su have been used to teach the amended claims. See above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW MIKELS whose telephone number is (571)270-5470.  The examiner can normally be reached on Monday through Wednesday, 6:00 AM ET - 4:00 PM ET, Thursday: 6:00 AM ET - 3:30 PM ET, Friday: 6:00 AM ET - 2:00 PM ET. The Examiner is on central time.2
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW MIKELS/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        


    
        
            
    

    
        1 In addition to the cited paragraphs in each reference, please see also the associated figures.
        2 The Examiner can also be reached at matthew.mikels@uspto.gov.